DETAILED ACTION
This Office Action is in response to Applicants application filing on July 9, 2020.  Claim(s) 1-15 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner acknowledges the Applicants filing of IDS references on 07/09/2020 and 9/10/2020.  The references have been considered at this time.  A copy of the annotated IDS sheet is included in this correspondence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims1-15 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method of directing operation of mining equipment which is a process (Step 1: YES).

The Examiner has identified independent method Claim 10 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 1.  Claim 10 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold)
updating the mine plan, the updating including:
receiving initial data; 
determining an inferencing model and its model parameters from the initial data; 
receiving measurement data; 
using the received measurement data and the initial data to evaluate the inferencing model to determine a fusion model; and 
determining an updated mine plan based on the mine plan and the fusion model; and 
directing operation of the mining equipment based on the updated mine plan.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Directing operations of mining equipment within a mine based on a mine plan and schedules operations recites a concept performed in the human mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The system for directing operation of mining equipment within a mine based on a plan and schedules operations in the mind in Claim 1 does not even apply any generic computer hardware or system.  The claims do not even pass Bilski since there is not computer, processor, or other hardware elements in the claim.  Claim 1 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite abstract concepts and do not include any computer hardware or processor limitations. The computer hardware (as specified in the disclosure) is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (and are not preset in the claims). Therefore claims 1 and 10 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware are not present in the claims, and amounts to no more than mere instructions to apply the exception using a generic computer component (based on the disclosure).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  >>Insert comment if appropriate, e.g. See Applicant’s specification para. [0030] about implantation using general purpose or special purpose computing devices [The computer 226 includes a processor 314 connected to a program memory 316, a data memory 318, a communications port 320 and a user port 324. Software stored on program memory 316 causes the processor 314 to perform the methods or parts of the methods described herein.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1 and 10 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-9 and 11-15 further define the abstract idea that is present in their respective independent claims 1 and 10 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-9 and 11-15 are directed to an abstract idea.  Thus, the claims 1-15 are not patent-eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art generally refers to mining operations include vehicle location and control as well as associated systems and methods for controlling and optimizing mining operations.
U.S. Patent 10,995,615 B2 Method for optimizing mining production.
U.S. Publication 2019/0153701 A1 System and method for mining site production planning.
U.S. Publication 10,260,343 B2 Mine control system.
U.S. Patent 9,697,654 B2 System for managing mining machine and method for managing mine machine. 
U.S. Publication 2016/0247395 A1 Management system and management method for mining machine. 
U.S. Publication 2009/0202109 A1 Terrain map updating system.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        April 8, 2022